       Case 3:19-cv-00284-JM-JTK Document 48 Filed 01/04/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

NATHAN ZACHARY MCMULLAN,
ADC #554072                                                                          PLAINTIFF

                                   3:19CV00284-JM-JTK

MAPES, et al.                                                                 DEFENDANTS

                                          ORDER

       The Court has received proposed findings and recommendations from United States

Magistrate Judge Jerome T. Kearney.    There have been no objections. After a review of those

proposed findings and recommendations, the Court adopts them in their entirety. Accordingly,

       IT IS, THEREFORE, ORDERED that Defendants’ Motion for Judgment on the Pleadings

(Doc. No. 37) is DENIED. Plaintiff’s Motion to Amend his Complaint (Doc. No. 40) is

GRANTED in part, with respect to the monetary claims against Defendants in their individual

capacities. The Clerk shall docket Docket No. 44 as Plaintiff’s Amended Complaint.

       IT IS SO ORDERED this 4th day of January, 2021.




                                           _________________________________
                                           JAMES M. MOODY, JR.
                                           UNITED STATES DISTRICT JUDGE




                                              1
